Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claims as a whole.  The closest prior arts are Vejalla (US 20160133997), Yoon (US 20120009455), and Wegner (US 20070018610) as cited on the record.  Vejalla discloses a power storage device having an elastic member pressing the heater/placement stand as shown in Figure 5E [0065].  However, Vejalla does not disclose that the placement stand is positioned between the heater and the elastic member so that the elastic member directly pressed the placement stand against the power storage module.  Yoon is relied to teach deformable wires configured to deform along the shape of the power storage module while Wegner is relied on teach a center of a base of the heater is bent.  Thus, the closest prior arts either alone or in combination does not anticipate or render obvious the claims as a whole having the limitation as discussed above.  For the reasons above, claims 1 and 3-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723